DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on April 15, 2021, and June 3, 2021, have been entered.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between product made and process of making, and between species , as set forth in the Office action mailed on June 30, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 30, 2020, is withdrawn.  Claims 11 and 14-17 , directed to non-elected inventions, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims:
Claim 14:  
in line 4, replace “a side” with “the side”
in line 6, replace “a side” with “the side”
Claim 15:  
in line 1, replace “a connecting line” with “the connecting line”
in line 2, replace “a side” with “the side”
in line 8, replace “a connecting line” with “the connecting line”
in line 8, replace “a side” with “the side”
in line 9, replace “a connecting line” with “the connecting line”
in line 9, replace “a side” with “the side”
Claim 16:  
in line 1, replace “a connecting line” with “the connecting line”
in line 2, replace “a side” with “the side”
in line 9, replace “a connecting line” with “the connecting line”
in line 9, replace “a side” with “the side”
Claim 17:  
in line 1, replace “a connecting line” with “the connecting line”
in line 2, replace “a side” with “the side”
in line 3, replace “a side” with “the side”
Allowable Subject Matter
Claims 1–4, 8–18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art of record teaches or suggests, alone or in combination, an array substrate, comprising: . . . an inorganic material layer has at least one via hole column in the lead area, each of the at least one via hole column comprises a plurality of via holes, and an arrangement direction of the via holes in each of the at least one via hole column is parallel to a bending line which appears when the array substrate is bent; and the plurality of via holes in each via hole column are directly connected to each other; and wherein an orthographic projection of the connecting line on the flexible base covers orthographic projections of at least two via holes of a via hole column on the flexible base, in combination with the remaining limitations of claim 1.
Regarding claim 14, none of the prior art of record teaches or suggests, alone or in combination, an array substrate, comprising: . . . an inorganic material layer has at least one via hole column in the lead area, each of the at least one via hole column comprises a plurality of via holes, and an arrangement direction of the via holes in each of the at least one via hole column is parallel to a bending line which appears when the array substrate is bent; and the plurality of via holes in each via hole column are directly connected to each other; and wherein an orthographic projection of the connecting line on the flexible base covers orthographic projections of at least two via holes of a via hole column on the flexible base, in combination with the remaining limitations of claim 14.
Regarding claim 18, none of the prior art of record teaches or suggests, alone or in combination, an array substrate, comprising: . . . an inorganic material layer has at least one via hole column in the lead area, each of the at least one via hole column comprises a plurality of via holes, and an arrangement direction of the via holes in each of the at least one via hole column is parallel to a bending line which appears when the array substrate is bent; and the plurality of via holes in each via hole column are directly connected to each other; and wherein an orthographic projection of the connecting line on the flexible base covers orthographic projections of at least two via holes of a via hole column on the flexible base, in combination with the remaining limitations of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Remarks
Applicant’s amendments to the claims, filed June 3, 2021, have been fully considered, and they are sufficient to overcome all outstanding rejections to the claims. Accordingly, all outstanding rejections are withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893